98 F.3d 1346
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Gerald SPENCE, Plaintiff-Appellant,v.John Doe NOBLE, Sgt., Defendant-Appellee.
No. 95-17129.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1996.*Decided Oct. 9, 1996.

Before:  BEEZER, KOZINSKI, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Claiming he had been mistreated as a pretrial detainee in the Maricopa County Jail, Gerald Spence filed the instant pro se civil rights action under 42 U.S.C. § 1983 against three of the jail's officers.  After the district judge had dismissed two of the defendants, the parties jointly consented to proceed before a magistrate judge.  Following a bench trial, the court entered judgment in favor of the remaining defendant, Sergeant Noble.  Spence has timely appealed, arguing that the court erred by (1) granting Noble's motion in limine, (2) admitting evidence of Spence's propensity for violence, and (3) concluding that Noble did not use excessive force when removing Spence from a jail cell.  We have jurisdiction under 28 U.S.C. § 1291.


3
We affirm for the reasons stated in the Magistrate Judge's Memorandum of Decision and Judgment filed on August 22, 1995.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3